— Per Curiam :
The statement of plaintiff’s claim filed is not sufficient to establish the legal liability of the defendant. It does not aver any fact giving this corporation power to guarantee the payment of a bond of another corporation. Such an act is not within its implied powers ; when the power is claimed to exist, the fact creating it should be averred. The Court committed no error in refusing to enter judgment for the plaintiff. Therefore, writ of error dismissed at the costs of the plaintiff, but without prejudice to his right to trial by jury and second writ of error after final judgment.